DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 5, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the abbreviation “FL” is not defined.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation " the portion protruding from the second electronic component mounting portion towards the slide insertion direction." in lines 13-15.  There is insufficient antecedent basis for this limitation in the claim. The limitation is also unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seiji (JP H09308047).

In regards to claim 1, Seiji teaches an electrical junction box (figure 1) comprising: a bolt holding portion that includes a stud bolt (59) and a bolt holding portion body (57) configured to hold the stud bolt (59); 5a first holding portion (31) that includes a first busbar (47) provided with a first connection terminal  (53) passing through the stud bolt (59), a first electronic component (inserted fuse (43)) connected to the first busbar (47), and a first holding portion body (31) configured to hold the first busbar (47) and the first electronic component (43); and a second holding portion that includes a second busbar (49) provided with a second 10connection terminal (51) passing through the stud bolt (59), a second electronic component (43) connected to the second busbar (49), and a second holding portion body (33) configured to hold the second busbar (49) and the second electronic component (43), wherein the electrical junction box (figure 1)  has a connection state in that the stud bolt is passed through the first connection terminal of the first busbar and the second connection terminal of 15the second busbar (47,49; see figure 5), and in that the first busbar and the second busbar are overlapped with each other (figure 5), and wherein the bolt holding portion (57), the first holding portion (31), and the second holding portion (33) are assembled in the connection state by fastening a nut to the stud bolt (59,73).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tondonson (JP 2013/055722) in view of Seiji (JP H09308047).

	In regards to claim 1, Tondonson teaches an electrical junction box (1) comprising: a bolt holding portion (8) that includes a stud bolt (52) and a bolt holding portion body (23,24) configured to hold the stud bolt (52); a first holding portion (2/15) that includes a first busbar (26) provided with a first connection terminal (46) passing through the stud bolt (52), a first electronic component (21) connected to the first busbar (26), and a first holding portion body (25) configured to hold the first busbar (26) and the first electronic component (21); and a second holding portion that includes a second busbar (27) provided with a second connection terminal (47), a second electronic component (21) connected to the second busbar (27), and a second holding portion body (19) configured to hold the second busbar and the second electronic component (figure 1), and in that the first busbar and the second busbar are overlapped with each other (the terminal of the first busbar (26) is above the second busbar (terminal (27), figure 3). 	Tondonson does teach the second busbar (27) is provided with the second connection terminal (47) passing through a second stud bolt (73) and the electrical junction box has a connection state in that the stud bolts (52 and 73) are passed through the first connection terminal (46) of the first busbar (26) and the second connection terminal (47) of the second busbar (27), and wherein the bolt holding portion (52), the first holding portion (15), and the second holding portion (19) are assembled in the connection state by fastening a nut (53) to the stud bolt (52) (all parts are ultimately connected via bolt (52).

	Tondonson does not explicitly teach a second busbar provided with the second connection terminal passing through the stud bolt and the electrical junction box has a connection state in that the stud bolt is passed through the first connection terminal of the first busbar and the second connection terminal of the second busbar, and wherein the bolt holding portion, the first holding portion, and the second holding portion are assembled in the connection state by fastening a nut to the stud bolt.

	Seiji teaches a second busbar (49) provided with the second connection terminal (55) passing through the stud bolt (59) and the electrical junction box (35) has a connection state in that the stud bolt (59) is passed through the first connection terminal (53) of the first busbar (47) and the second connection terminal (55) of the second busbar (59), and wherein the bolt holding portion (57), the first holding portion (31), and the second holding portion (33) are assembled in the connection state by fastening a nut (73) to the stud bolt (59).

	It would have been obvious to one of ordinary skilled in the art to have included in the teachings of Tondonson one bolt to connect the  stud bolt and the electrical junction box has a connection state in that the stud bolt is passed through the first connection terminal of the first busbar and the second connection terminal of the second busbar, and wherein the bolt holding portion, the first holding portion, and the second holding portion are assembled in the connection state by fastening a nut to the stud bolt to further compact the electrical junction box as taught by Seiji;  it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Seiji teaches the connecting work is reduced from two to one place, the workability is improved and the number of parts is reduced by the amount of the relay member, so that the effect of reducing the cost is great, and the fastening means by the bolt and the nut is inexpensive, has high fastening function and is easy to remove (page 6, paragraphs 4-5).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
In regards to claim 3, Tondonson teaches the electrical junction box according to claim 1, wherein the first holding portion (2/47) includes a slide insertion portion (with walls  (33) in which enables sliding of a component into the space) into which the bolt holding portion (8) is slidably inserted towards a slide insertion direction intersecting with an upright direction of the stud bolt (figure 1), and wherein the first connection terminal (46) of the first busbar (26) includes an end portion on a side opposite to the slide insertion direction in which the bolt holding portion is inserted into the slide insertion portion (figure 1), the first connection terminal (46) extending to open towards the end portion (figure 1).

In regards to claim 4, Tondonson teaches the electrical junction box according to claim 3, wherein the second holding portion body includes a second electronic component mounting portion (19)  configured to hold the second electronic component (21), and wherein the second connection terminal (47) of the second busbar (27) includes a portion in which a through hole (49) is provided.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that “a first connector capable of being connected to the bolt connector; a second connector capable of being connected to the first connector via an electric wire; and a third holding portion that includes a third busbar, a third electronic component capable of being connected to the third busbar, a third holding portion body configured to hold the third busbar and the third electronic component, and a holder connector capable of being connected to the second connector, the holder connector being electrically connectable to the third busbar.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848